NATHANIEL R. JONES,
Circuit Judge, concurring in part and dissenting in part.
I agree with the majority’s conclusion that the arbitrator could determine the procedural propriety of Thiele’s discharge. I disagree with the majority’s conclusion that Johnston Boiler followed the procedure set forth in section 10.9 of the collective bargaining agreement. Johnston Boiler’s letter of April 30, 1982 states that Thiele’s employment was terminated as of that date. Johnston Boiler, therefore, never held pre-discharge grievance meetings. Instead, Johnston Boiler held only post-discharge grievance meetings. Consequently, I would affirm and hold that the arbitrator’s award does not depart from the clear and unambiguous meaning of the collective bargaining agreement.